DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/14/18, 12/16/19, 09/24/20 have been considered by the examiner.

Conclusion
This application is in condition for allowance except for the following formal matter:
Specification
The disclosure (03/09/2016) is objected to because of the following informalities: 
At least [0006], [0022], [0069] disclose “where Neq indicates a number of FFT frames”. This is also claimed by the instant claims.
[0007] discloses “where Neq indicates a number of FFT bins frames”, [0054] discloses “where Neq indicates a number of FFT bins”, [00100] discloses that Neq corresponds to frame index.  
In this office Action Neq is interpreted as indicating a number of FFT frames” as claimed.  However the specification should amended to describe Neq in a consistent manner.
Appropriate correction is required.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of the record does not teach or suggest alone or in combination what is claimed in lines 20 through the end of claim 1 and in combination with the other limitations of claim 1.
Claims 1-10 are allowed.

Apparatus claim 11 includes corresponding allowable subject matter. 
Claims 11-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (U.S. 10,320,431) refer to Fig. 4-5, where orthogonal training signals are inserted in each transmit/receive point 502, 504, 506. It is also disclosed “For the maximum delay spread of Lm=300 samples evaluated above, a total number of six (6) ZCZ sequences can be generated from the cyclic shifts of the base Zadoff-Chu sequence s(n). Each of the sequences can be assigned to a distinct transmit antenna in a FD network.”


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        04/20/2021